Name: Decision No 1/90 of the EEC-Malta Association Council of 16 July 1990 amending, on account of the accession of the Kingdom of Spain and the Portuguese Republic to the Community, the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: executive power and public service;  regions of EU Member States; NA;  tariff policy;  international trade;  Europe
 Date Published: 1990-07-28

 Avis juridique important|21990D0728(01)Decision No 1/90 of the EEC-Malta Association Council of 16 July 1990 amending, on account of the accession of the Kingdom of Spain and the Portuguese Republic to the Community, the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation Official Journal L 198 , 28/07/1990 P. 0002 - 0003DECISION No 1/90 OF THE EEC-MALTA ASSOCIATION COUNCIL of 16 July 1990 amending, on account of the accession of the Kingdom of Spain and the Portuguese Republic to the Community, the Protocol concerning the definition of the concept of "originating products" and methods of administrative cooperation THE ASSOCIATION COUNCIL, Having regard to the Agreement establishing an Association between the European Economic Community and Malta, signed in Brussels on 5 December 1970, Having regard to the Protocol to the said Agreement, signed on 14 December 1988, consequent to the accession of the Kingdom of Spain and Portuguese Republic to the Community, and in particular Article 24 thereof, Whereas the Protocol concerning the definition of the concept or "originating products" and methods of administrative cooperation, hereinafter referred to as the "Origin Protocol", needs amending, consequent to the accession of the Kingdom of Spain and the Portuguese Republic to the Community, in respect of both technical amendments and transitional arrangements in order to implement correctly the trade arrangements contained in the Protocols consequent to the said accession; Whereas the transitional arrangements should ensure the correct implementation of these trade arrangements between the Community as constituted on 31 December 1985 and Spain and Portugal on the one hand and Malta on the other hand, HAS DECIDED AS FOLLOWS: Article 1 The Origin Protocol shall be amended as follows: 1. The second subparagraph of Article 19 (2) shall be replaced by the following: "EUR. 1 certificates issued retrospectively must be endorsed with one of the following phrases: "DELIVRE A POSTERIORI" "UDSTEDT EFTERFOLGENDE" "NACHTRÃ GLICH AUSGESTELLT" >PIC FILE= "T0047837"> "ISSUED RETROSPECTIVELY" "EXPEDIDO A POSTERIORI" "RILASCIATO A POSTERIORI" "AFGEGEVEN A POSTERIORI" "EMITIDO A POSTERIORI"." 2. Article 20 shall be replaced by the following: "Article 20 In the event of the theft, loss or destruction of an EUR 1 certificate, the exporter may apply to the customs authorities which issued it for a duplicate to be made out on the basis of the export documents in their possession. The duplicate issued in this way must be endorsed with one of the following words: "DUPLICATA" "DUPLICAAT" "DUPLIKAT" >PIC FILE= "T0047838"> "DUPLICADO" "DUPLICATO" "DUPLICATE" "SEGUNDA VIA"." 3. Article 29 shall be replaced by the following: "Article 29 The provisions of the Agreement may be applied to goods which comply with the provisions of Title I and which on 1 April 1989 are either in transit or are in the Community, in the Canary Islands, Ceuta and Melilla or in Malta in temporary storage, in bonded warehouses or in free zones subject to the submission to the customs authorities of the importing State within six months of that date of an EUR 1 certificate made out retrospectively by the competent authorities of the exporting State together with the documents showing that the goods have been transported directly." 4. The following Articles shall be added: "Article 31 For the application of the provisions of the Additional Protocol concerning products originating in the Canary Islands, Ceuta and Melilla, this Protocol shall apply mutatis mutandis subject to the particular conditions set out in Articles 32, 33 and 34. Article 32 The term "Community" used in this Protocol shall not cover the Canary Islands, Ceuta and Melilla. The term "products originating in the Community" shall not cover products originating in the Canary Islands, Ceuta and Melilla. Article 33 1. The following paragraphs shall apply instead of Article 1 and references to that Article shall apply mutatis mutandis to this Article. 2. On condition that they were transported in conformity with Article 5, the following shall be considered as: (a) products originating in the Canary Islands, Ceuta and Melilla (i) products wholly obtained in the Canary Islands, Ceuta and Melilla; (ii) products obtained in the Canary Islands, Ceuta and Melilla in the manufacture of which products other than those referred to in (i) are used, provided that the said products have undergone sufficient working or processing within the meaning of Article 3 (1). This condition shall not apply, however, to products which, within the meaning of this Protocol, originate in Malta or the Community, provided they undergo in the Canary Islands, Ceuta or Melilla, working or processing which exceeds the insufficient working or processing set out in Article 3 (3). (b) products originating in Malta (i) products wholly obtained in Malta; (ii) products obtained in Malta in the manufacture of which products other than those referred to in (i) are used, provided that the said products have undergone sufficient working or processing within the meaning of Article 3 (1). This condition shall not apply, however, to products which, within the meaning of this Protocol, originate in the Canary Islands, Ceuta or Melilla or the Community provided they undergo in Malta working or processing which exceeds the insufficient working or processing set out in Article 3 (3). 3. The Canary Islands, Ceuta and Melilla shall be considered as a single territory. 4. The exporter or his authorized representative shall enter "Malta" and "Canary Islands, Ceuta and Melilla" in box 2 of certificate EUR 1 and box 1 of form EUR 2. In addition, in the case of products originating in the Canary Islands, Ceuta and Melilla, this shall be indicated in box 4 of certificate EUR 1 and box 8 of form EUR 2. 5. The products in Annex II shall be temporarily excluded from the scope of this Protocol. Nevertheless, the arrangements regarding administrative cooperation shall apply mutatis mutandis to these products. Article 34 The Spanish customs authorities shall be responsible for the application of this Protocol in the Canary Islands, Ceuta and Melilla." Article 2 This Decision shall enter into force on 1 April 1989. Done at Brussels, 16 July 1990. For the Association Council The President G. DE MICHELIS